              Case 1:19-cv-00910-AWI-JDP Document 16 Filed 06/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     BILL KECK,                                           Case No. 1:19-cv-00910-JDP

10                     Plaintiff,
                                                            ORDER DENYING PLAINTIFF’S SECOND
11              v.                                          APPLICATION TO PROCEED IN FORMA
                                                            PAUPERIS AS MOOT
12     S. BATRA,

13                     Defendant.                           ECF No. 13

14

15             Plaintiff Bill Keck is a civil detainee proceeding without counsel and without

16    prepayment of fees in this civil rights action brought under 42 U.S.C. § 1983. On June 25,

17    2020, the court received plaintiff’s second application to proceed in forma pauperis. ECF No.

18    13. However, plaintiff’s original application to proceed in forma pauperis was granted in

19    August 2019. See ECF No. 5. Because plaintiff does not need to reapply, his second

20    application is denied as moot.

21
     IT IS SO ORDERED.
22

23
     Dated:      June 26, 2020
24                                                         UNITED STATES MAGISTRATE JUDGE

25

26    No. 205.
27

28


                                                       1
